Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on May 31, 2022

Restrictions/Elections.
Applicant's election of the species non-dystrophic myotonia in the reply filed on January 12, 2022 is acknowledged.    Since the species was found free of prior art, the examination was expanded to the species: myotonic dystrophy as the myotonic disorder.

Status of Claims
Claims 1-18 are currently pending and are the subject of this office action.
Claims 1-18 are presently under examination.

Priority
	This application is a 371 of PCT/EP2019/063733 filed on 05/28/2019 which claims priority to EPO EP18000481.4 filed on 05/29/2018.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1) Claim(s) 1, 9-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonaldo et. al (US 2012/0329800) in view of Marks et. al (US 2011/0172190) and Reddy et. al (US 2014/0051709).

For claims 1, 9-10 and 18, Bonaldo teaches a method of treating muscular dystrophy comprising the administration to a subject in need thereof a composition comprising safinamide (see [0005], [0034], Table 2- page 9- last compound, and claims 10 and 20).
Bonaldo does not teach that the muscular dystrophy is a myotonic dystrophy like muscular dystrophy type 1 (DM1).  However, Marks teaches that DM1 is the most common type of muscular dystrophy (See [0166]).  Reddy, like Marks, teaches that DM1 is the most common form of muscular dystrophy (see [0003]).

Before the effective filing date of the invention it would have been prima facie obvious to treat any type of muscular dystrophy comprising the administration of a composition comprising safinamide, as taught by Bonaldo, including the most common type of muscular dystrophy: DM1, thus resulting in the practice of claims 1, 9-10 and 18 with a reasonable expectation of success.

For claims 11-12, Bonaldo further teaches reducing (alleviating) pain (see [0033]), thus resulting in the practice of claims 11-12 with a reasonable expectation of success.

For claim 13, Bonaldo further teaches the methanesulfonic acid salt of safinamide (see [0038]), thus resulting in the practice of claim 13 with a reasonable expectation of success.

For claim 14, Bonaldo further teaches that safinamide can be in the form of a pharmaceutical composition comprising pharmaceutically acceptable excipients (see [0073]), thus resulting in the practice of claim 14 with a reasonable expectation of success.

Claim 15 requires all the limitations of claim 1 plus a pharmaceutically acceptable excipient.
For claim 15, Bonaldo further teaches that safinamide can be in the form of a pharmaceutical composition comprising pharmaceutically acceptable excipients (see [0073]), thus resulting in the practice of claim 15 with a reasonable expectation of success.

For claim 16, Bonaldo further teaches that the administration can be oral or parenterally (see [0072]), thus resulting in the practice of claim 16 with a reasonable expectation of success.

2) Claims 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonaldo et. al (US 2012/0329800) in view of Marks et. al (US 2011/0172190) and Reddy et. al (US 2014/0051709) as applied to claims 1, 9-16 and 18, further in view of Logigian et. al. (Neurology (2010) 1441-1448, cited by Applicant).

The prior art teaches all the limitations of claims 2 and 17, except for the DM1 disorder being mexiletine-resistant.  However, Logigian teaches that mexiletine is effective in treating DM1 (see entire document).
Before the effective filing date of the invention it would have been prima facie obvious to treat any type of DM1, including DM1 resistant to mexiletine, with a drug other than mexiletine, like safinamide, that has already proven to be effective in treating DM1, thus resulting in the practice of claims 2 and 17 with a reasonable expectation of success.

Objections
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
July 31, 2022.